Citation Nr: 1221142	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-42 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1963 to September 1966, and had active service in the U.S. Marine Corps from May 1972 to May 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the RO in Houston, Texas.

In March 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Waco, Texas.  A transcript of the hearing is associated with the claims file.  The Veteran submitted additional evidence at the hearing, which had not previously been considered by the RO; however, on the record of the hearing, the Veteran waived his right to have that evidence considered initially by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran has a current hearing loss disability as defined under 38 C.F.R. § 3.385.

3.  The Veteran was exposed to loud sounds (acoustic trauma) in service.

4.  Symptoms of a hearing loss disability were not chronic in service.

5.  Symptoms of a hearing loss disability were not continuous after service separation.

6.  The Veteran's current bilateral hearing loss disability is as likely as not related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

As the Board is granting service connection for bilateral hearing loss, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (CAVC) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of l0 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. 
§ 3.159(a)(2).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Service Connection for Bilateral Hearing Loss

The Veteran contends that he sustained a bilateral hearing loss disability as a result of his service in the U.S. Navy and Marine Corps.  In support of his appeal, the Veteran appeared at the RO on March 20, 2012 and presented personal testimony at a hearing before the undersigned Veterans Law Judge.  At the Board hearing, the Veteran testified that, during his active duty in the Navy, he served as port-side lookout and was exposed to loud sounds during live-fire exercises.  He testified that he did not wear hearing protection.  He also testified that, during his service in the Marine Corps, he fired weapons on the gun range without hearing protection and this would occur about twice per month.  The Veteran is competent to describe his exposure to loud sounds in service, and the Board finds that his description is credible and consistent with his naval and Marine Corps service.  The Board therefore finds that the Veteran sustained acoustic trauma during service.  

The Board notes that, subsequent to his periods of active duty, the Veteran also served periods of active duty for training (ADT) and inactive duty training (IDT) in the National Guard.  There are no service-connected disabilities in this case.  Regarding periods of ADT and IDT, status as a veteran for VA purposes, and thus entitlement to VA benefits, only applies to periods of active duty for training during which an individual was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty training during which an individual was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002).  In this case, the Board will not address the Veteran's assertions regarding noise exposure during periods of ADT and IDT in the National Guard.  In light of the Board's finding that the Veteran sustained acoustic trauma during active duty, a discussion of noise exposure during ADT or IDT is not necessary to resolve the appeal.  

A review of the service treatment records reveals that the Veteran did not have a hearing loss disability as defined under VA regulations while on active duty.  The service separation examination from the first period of active duty in September 1966 was a whispered voice examination, which showed results of 15/15.  The service separation examination from the second period of active duty in May 1974 revealed the following pure tone thresholds in Decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
0
10
LEFT
20
15
10
10
10

Thus, as auditory threshold in none of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 40 decibels or greater, auditory thresholds for none of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater, and as there was no speech recognition testing conducted, a hearing loss disability was not demonstrated at service separation from active duty.  

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155.

The post service evidence includes a National Guard examination that was performed in October 1979.  That report reveals the following puretone thresholds in Decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
5
5
5
10
5

While these results appear to show hearing that is not a disability for VA purposes several years after service separation, the Veteran testified that the October 1979 hearing examination was conducted by a friend who, in an effort to be helpful to the Veteran's continued eligibility for National Guard service, did not in fact conduct an audiometric examination, but simply asked if the Veteran could hear him.  The Veteran has also asserted that the October 1979 examination was not conducted by an audiologist, but was conducted by a physician assistant, an assertion which is supported by a review of the examination report.  The Veteran contends that his hearing was never actually evaluated during his service in the National Guard.  

The Veteran asserts that the results of the October 1979 examination show that his hearing was better at that time than it was in 1974.  He testified that he showed these results to his hearing aid specialist who informed him that such an improvement was unlikely.  The Veteran is competent to relate information conveyed to him by a medical professional.  The Veteran is also competent to describe whether an audiometric evaluation was actually conducted, and the Board has no reason to doubt the Veteran's credibility.  Nevertheless, the Veteran has made no specific assertions regarding hearing loss symptomatology during the period after his release from active duty and prior to around November 2002 when he was first evaluated for hearing aids.  Therefore, the Board finds that, while the Veteran's hearing may not have been accurately characterized in the October 1979 examination, the weight of the evidence demonstrates that symptoms of hearing loss were not continuous after service.  

While the Board has found that symptoms of hearing loss were not chronic in service and were not continuous after service, the Board finds that the Veteran has a current hearing loss disability, and that such disability is related to acknowledged acoustic trauma in service.  A VA examination in February 2009 reveals the following puretone thresholds in Decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
70
70
70
LEFT
40
40
60
75
80

The puretone average in the right ear was 61 percent.  The puretone average in the left ear was 63 percent.  Speech recognition ability in the right ear was 76 percent.  Speech recognition ability in the left ear was 84 percent.

A private evaluation in December 2011 reveals the following puretone thresholds in Decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
70
70
LEFT
50
45
65
75
85

Thus, the post-service evidence demonstrates that the Veteran does have a current hearing loss disability as defined by VA regulations.  Regarding nexus, there are two medical opinions of record that are conclusively stated.  In other words, they express a definite opinion regarding whether the Veteran's current hearing loss is related to service.  The first opinion comes from a private audiologist, S.D.S., Au. D.  In a September 2006 letter, S.D.S. reported that the Veteran had been her patient for the past several years.  She opined that the Veteran had bilateral moderate to severe high frequency hearing loss, which was consistent with exposure to excess noise levels.  She noted that the Veteran has a history of exposure to damaging noise levels from naval gunfire, weapons fire, and tanks, from his service.  She opined that the Veteran's hearing loss is more likely than not due to the acoustic trauma he experienced in the service.  

The Board also notes that a letter was submitted from another private audiologist, E.M.P., Au. D. in September 2006; however, that opinion was that the Veteran's hearing loss "may be" related to past in-service noise exposure.  The CAVC has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In essence, a medical opinion that is not conclusively stated, but asserts only the possibility of a relationship, is not probative evidence, or evidence that tends to prove the question at hand.  

The Veteran was afforded a VA examination in February 2009.  That examiner initially did not have the Veteran's service records to review and concluded that a relationship between hearing loss and noise exposure in service could not be determined without resort to speculation; however, upon subsequent review of the Veteran's claims file, in June 2009, the same examiner opined that normal results on an October 1979 National Guard examination convinced him that the Veteran's hearing loss was less likely than not due to in-service noise exposure.  

In essence, the difference in the February 2009 opinion and that of the private audiologist comes down to the October 1979 National Guard examination.  There is no indication that the private audiologist ever saw the examination.  In light of the Veteran's assertions regarding the nature of the examination, the Board assigns it no probative weight.  This finding also diminishes the probative value of the February 2009 VA opinion, as that opinion appears to be based on a false factual premise.  As such, the Board finds that there is at least relative equipoise regarding the evidence for and against a nexus between the Veteran's current bilateral hearing loss and service.  With resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


